Citation Nr: 0942680	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  97-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from August 1986 to 
December 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                   

In a January 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  By an August 1992 rating action, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral flat feet; the Veteran was provided notice of the 
decision and his appellate rights, but did not file a Notice 
of Disagreement.

2.  In March 2001, the Veteran filed an application to reopen 
his claim for service connection for bilateral flat feet.  

3.  Evidence received since the August 1992 rating action 
when considered alone or together with all of the evidence, 
both old and new, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.






CONCLUSIONS OF LAW

1.  The August 1992 rating action, in which the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral flat feet, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for bilateral flat feet.  38 
U.S.C.A. §§  5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2008 letter sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the December 2008 letter informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.   

The December 2008 notification letter also informed the 
Veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim.  The December 
2008 notification letter specifically included affirmative 
statements of the evidence, not previously of record, needed 
to reopen his claim.  The RO indicated that the previous 
denial of the Veteran's claim for service connection for 
bilateral flat feet was based on the fact that the Veteran's 
pre-existing bilateral flat feet was not shown to be 
aggravated during his period of service.  According to the 
RO, the evidence he needed to submit had to relate to that 
fact.  In regard to the definition of "new and material" 
evidence, the Board recognizes that the definition of "new 
and material" evidence was changed, effective from August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156.  For claims filed prior to August 29, 2001, such as 
this claim, the old and more favorable new and material 
standard is applicable.  In the December 2008 notification 
letter, the RO provided the definition of "new and 
material" evidence under the revised version of 3.156, 
rather than the old version.  Nevertheless, after a review of 
the December 2008 letter and an acknowledgment of the 
aforementioned notification deficiency, the Board concludes 
that the letter sent to the Veteran substantially satisfies 
the requirements set forth by the Court in Kent by informing 
him of the type of evidence needed to reopen his claim.  
Further, the Board notes that the contentions made by the 
Veteran throughout the course of this appeal indicated 
knowledge that the evidence must show that his pre-existing 
bilateral flat feet were aggravated during service in order 
to reopen his claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007).  Based on the foregoing, the Board finds that, 
in the circumstances of the Veteran's new and material claim 
to reopen his claim for service connection for bilateral flat 
feet, any additional development or notification would serve 
no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
September 2008, after the decision that is the subject of 
this appeal.  However, despite any timing deficiency with 
respect to this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that new and material 
evidence has not been submitted to reopen the claim for 
service connection for bilateral flat feet, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  38 
C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has 
determined that the Veteran has not presented new and 
material evidence to reopen the claim for service connection 
for bilateral flat feet, there is no duty to provide an 
examination or medical opinion.  Id.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.  


III.  New and Material Claim

A.  Factual Background

The Veteran's original claim of entitlement to service 
connection for bilateral flat feet was denied by the RO in an 
August 1992 rating action.  The RO concluded that there was 
no evidence of record showing that the Veteran's pre-existing 
flat feet were aggravated by active service.  Specifically, 
the RO stated that the Veteran's bilateral flat feet were 
described as asymptomatic upon his enlistment examination in 
February 1986, and the Veteran's medical board evaluation in 
June 1991 showed that he had flat feet with no pain.  The 
Veteran was provided notice of the decision and of his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the August 1992 rating decision became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

Notwithstanding the foregoing, a claim will be reopened in 
the event that new and material evidence is presented. 38 
U.S.C.A. § 5108.  Because the August 1992 rating action was 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence was changed, 
but the current definition applies only to claims filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.156 (2009); see 
also 66 Fed. Reg. 45620 (2001).  The Veteran's claim to 
reopen was filed in March 2001.  Accordingly, the old and 
more favorable new and material evidence standard is 
applicable.

The evidence of record at the time of the August 1992 rating 
action consists of the Veteran's service treatment records.  
The records show that in February 1986, the Veteran underwent 
an enlistment examination.  At that time, his feet were 
clinically evaluated as "abnormal."  The examiner noted 
that the Veteran had pes planus, second degree, which was 
asymptomatic.  In June 1991, the Veteran underwent a Medical 
Evaluation Board examination.  At that time, his feet were 
clinically evaluated as "abnormal."  The examiner reported 
that the Veteran had flat feet with no pain.  In a Medical 
Evaluation Board report, dated in July 1991, it was noted 
that the Veteran had chronic right groin pain which was 
aggravated by physical activity, including prolonged 
marching, walking, or running.  The Veteran was sufficiently 
symptomatic from that condition that he required a permanent 
profile severely restricting his functional activity.  He 
also had a history of a right orchiectomy.  The Veteran 
underwent a physical examination and the examiner stated that 
the Veteran's muscular-skeletal system was negative except 
for occasional foot pain with prolonged standing or walking.  
According to the examiner, at the time of the examination, 
the Veteran was asymptomatic with decreased activity.  A 
podiatry consultation was obtained regarding the Veteran's 
chronic bilateral foot pain with prolonged standing and 
walking, and the determination was "not unfitting at 
present."  According to the records, in July 1991, the 
Veteran was treated for complaints of chronic bilateral foot 
pain with prolonged standing.  The assessment was plantar 
fasciitis.  In December 1991, the Veteran was given a medical 
discharge due to his chronic groin pain and status post right 
orchiectomy.             

Evidence received subsequent to the unappealed August 1992 
decision consists of duplicative copies of the Veteran's 
service treatment records and VA Medical Center (VAMC) 
outpatient treatment records, dated from March 2001 to 
September 2004.  

VAMC outpatient treatment records show that in March 2001, 
the Veteran was treated for complaints of flat feet.  He 
stated that he had flat feet for as long as he could remember 
and that he had not experienced any pain or problems with 
ambulation until after he joined the military.  The Veteran 
indicated that during service, he developed bilateral foot 
pain below the ankles.  According to the Veteran, after his 
discharge, he continued to experience chronic bilateral foot 
pain.  He noted that at present, his foot pain made it 
difficult for him to work at his job at the United States 
Postal Service as a mail processor.  The physical examination 
showed that the Veteran had bilateral flat feet with no 
significant arch.  Dorsalis pedis pulses were  2+ with no 
discoloration.  There was good range of motion with no areas 
of point tenderness.  The assessment was bilateral flat feet 
with pain.  X-rays were taken of the Veteran's feet and were 
reported to show very minor degenerative changes at the 
talonavicular articulations and at the 1st metatarsal 
phalangeal joint of the right foot.  There was no fracture, 
dislocation, or other acute process identified.  

The VAMC outpatient treatment records also show that in 
August 2002, the Veteran was treated for complaints of 
bilateral foot pain.  At that time, he stated that he had 
flat feet for the majority of his life; however, he reported 
that his pain became much worse once he entered the military 
and had to participate in long road marches.  The Veteran 
noted that at present, he had difficulty working as a mail 
carrier because of the pain in his feet.  The physical 
examination showed that the Veteran had decreased arches with 
a low-riding navicular in weight bearing.  He had full range 
of motion of bilateral feet and bilateral ankles and toes.  
He had good supination and pronation of his feet.  X-rays 
were reviewed and they were negative for any degenerative 
changes.  There were no accessory navicular bones or bony 
abnormalities.  The Veteran was not tender to palpation over 
the plantar surface of the foot, which may have indicated the 
presence of plantar fasciitis.  In regard to an assessment, 
the examiner stated that the Veteran had flat feet and foot 
pain.  The examiner determined that the best course of 
treatment was to send the Veteran to orthotics so that custom 
molded shoe inserts could be made.        

In January 2003, the Veteran submitted his substantive appeal 
(VA Form 9).  Attached to his substantive appeal were 
duplicative copies of his service treatment records.  The 
Veteran stated that according to his service treatment 
records, in June 1991, it was noted that he had flat feet.  
He further indicated that in July 1991, it was reported that 
he had pain in the arch of his foot and pain with prolonged 
standing.  The Veteran maintained that his in-service 
marching and prolonged standing aggravated his foot 
condition.      

B.  Analysis

In the instant case, the Veteran contends that he had 
bilateral flat feet prior to his entrance into the military 
and that his flat feet were aggravated during his period of 
service.  Specifically, the Veteran maintains that his pre-
existing bilateral flat feet were aggravated while he was in 
the military due to prolonged walking and marching.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 
However, when the determinative issue involves a question of 
medical aggravation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
Veteran is not qualified to offer a medical opinion regarding 
whether his pre-existing bilateral flat feet were aggravated 
during service beyond its natural progression, and his 
assertions cannot serve as a basis to reopen the claim for 
service connection for bilateral flat feet.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In any event, the 
Veteran's contention that his pre-existing bilateral flat 
feet were aggravated during service is cumulative of his 
previous contention at the time of his prior claim, and 
therefore, is not new and material.

The Board observes that in regard to the evidence submitted 
subsequent to the August 1992 rating action, the duplicative 
copies of the Veteran's service treatment records, are not 
"new" in that they were of record at the time of the RO's 
denial in August 1992.  

In addition, while the VAMC outpatient treatment records, 
dated from March 2001 to September 2004, are "new" in that 
they were not of record at the time of the RO's denial in 
August 1992, they are cumulative in that the records merely 
confirm what was already known in August 1992, and the 
records do not tend to prove the Veteran's claim in a manner 
not previously shown.  See 38 C.F.R. § 3.156(a) (2001).  The 
VAMC outpatient treatment records show treatment for the 
Veteran's bilateral flat feet.  At the time of the August 
1992 rating decision, it was already known that the Veteran 
had bilateral flat feet, and that he had flat feet prior to 
his entrance into the military.  However, the VAMC outpatient 
treatment records do not address the specific matter under 
consideration, which is whether the Veteran's pre-existing 
bilateral flat feet were aggravated during service beyond its 
natural progression.  Id.     

In short, the evidence received after the prior final denial 
does not tend to prove the Veteran's claim in a manner 
different from what was known in August 1992.  Therefore, in 
light of the above, the Board finds that the additional 
evidence received is not so significant that it must be 
considered to fairly decide the merits of the Veteran's 
claim.  38 C.F.R. § 3.156 (2001).  As new and material 
evidence has not been presented; the claim to reopen is 
denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral flat 
feet.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


